Citation Nr: 0214877	
Decision Date: 10/23/02    Archive Date: 11/01/02

DOCKET NO.  02-13 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a total rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Johnson, Counsel

INTRODUCTION

The veteran served on active duty from March 1942 to October 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

In October 2002, the Board granted the veteran's motion to 
advance his case on the docket pursuant to 38 U.S.C.A. § 7107 
and 38 C.F.R. § 20.900(c), on the basis that good and 
sufficient cause was shown.


FINDINGS OF FACT

1.  Service connection is in effect for chronic eye problems 
secondary to mustard gas exposure rated as 50 percent 
disabling, chronic bronchitis secondary to mustard gas 
exposure rated as 30 percent disabling, malaria rated as 
noncompensable, and a left tibia scar as a residual of 
removal of exostosis rated as noncompensable. 

2.  The veteran completed three years of high school and he 
last worked in 1976 as a self-employed farmer.

3.  The veteran reported that he last worked in 1976, and has 
not been able to work since that time due to his service-
connected eye problems and chronic bronchitis. 

4.  The veteran's service-connected disabilities that are not 
of such nature and severity as to individually preclude 
substantially gainful employment.





CONCLUSION OF LAW

The criteria for a total rating based on individual 
unemployability due to service-connected disabilities have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations published at 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations essentially provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

The Board finds that the May 2002 1999 correspondence sent to 
the veteran, describing what VA would do to assist the 
veteran, the evidence the veteran needed to provide, and the 
evidence the VA had, and an August 2000 Statement of the 
Case, provided to both the veteran and his representative, 
provided notice to the veteran of what the evidence of record 
revealed.  Additionally, these documents provided notice why 
this evidence was insufficient to award the benefit sought.  
Thus, the veteran has been provided notice of what VA was 
doing to develop the claim, notice of what he could do to 
help his claim, and notice of how his claim was still 
deficient.  Cf. Quartuccio v. Principi, 16 Fed App. 183 
(2002).  No further assistance is necessary to comply with 
the requirements of this new legislation, or any other 
applicable rules or regulations regarding the development of 
the pending claim.  



In regard to fulfilling VA's duty to assist the veteran under 
the VCAA, the Board notes that additional development is not 
necessary in view of the favorable decision that follows.  In 
other words, the veteran will not be prejudiced by the Board 
proceeding to a decision in this matter since the outcome 
represents a full grant of the benefits being sought.  See 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993). 

Factual Background

Based on findings noted in the service medical records, 
service connection was established for malaria in 1945, and a 
10 percent rating was assigned; however, the rating was 
reduced to noncompensable by rating action of April 1947.  
The rating has remained in effect since that time.  Upon 
review of service medical records, service connection was 
established for residuals of removal of exostosis from the 
left tibia, by rating action of April 1948.  The assigned 
noncompensable rating has remained in effect since that time.

On October 19, 2000, VA received the veteran's claim alleging 
entitlement to service connection for conjunctivitis, corneal 
opacities and chronic bronchitis as secondary to mustard gas 
exposure.  In letters of March and July 2000, W. L. Davis, 
M.D., reported treating the veteran since 1964 for uveitis 
and related the condition to the veteran's service.  In a 
February 2000 letter, Vann Beth Shuler, M.D., reported a 
diagnosis of bronchitis with frequent exacerbations since 
1994.  In an October 2000 letter, the veteran's son noted 
that the veteran's ongoing problems with his eyesight, 
included the need to take days off of working outside as a 
farmer to stay out of the sun during episodes of eye 
irritation.  

Pursuant to the claim of service connection, VA examinations 
were conducted in November 2000 to determine the nature and 
etiology of his respiratory and eye complaints.  It was noted 
that the veteran suffered from other problems such as 
Alzheimer's disease, congestive heart failure, diabetes 
mellitus, and that he was status post prostatectomy and 
suffered with a pulmonary embolus in 1997.  The examiner 
indicated that the veteran probably had mild chronic 
obstructive pulmonary disease and probably a documented 
history of mustard gas exposure, and referred to a recent 
bout with pneumonia.  Regarding the eyes, the following 
assessment was reported: left eye cataract; status post 
cataract extraction with intraocular lens implant for the 
right eye; positive background for diabetic retinopathy 
without proliferation at the time; early age-related macular 
degeneration bilaterally; and history of suspicious lid 
lesions on the lids.  

VA medical records dated from 2000, reflect ongoing treatment 
for multiple medical problems, including the veteran's 
service-connected conditions. 

By rating action of July 2001, service connection was 
established for chronic eye problems secondary to mustard gas 
exposure and chronic bronchitis secondary to mustard gas 
exposure.  Both disabilities were rated as 30 percent 
disabling, effective October 19, 2000.  

In a November 2001 letter, Francis M. Dayrit, M.D., FCCP, 
reported that the veteran was seen for a chronic cough and 
the inability to expectorate.  Dr. Dayrit commented on the 
difficulty in completing spirometry tests due to the 
veteran's Alzheimer's disease.  Dr. Dayrit noted that 
symptomatically, the veteran definitely was suffering from a 
chronically congested cough, and reported that the severity 
was difficult to quantify.  Similarly, in a November 2001 
letter, Jack F. Johnson, M.D., discussed the difficulty in 
evaluating the veteran's eye conditions due to his inability 
to cooperate well.  

Pursuant to a claim for an increased rating, VA examinations 
were conducted in December 2001 and January 2002.  In 
December 2001, the examiner diagnosed chronic bronchitis and 
found that the chest x-rays did not show evidence of acute 
intrathoracic process.  In January 2002, the examiner 
reported diagnoses of pseudophakia and nuclear sclerotic 
cataract of the left eye.  The examiner commented that the 
level of visual acuity was difficult to determine secondary 
to the veteran's Alzheimer's disease.  

By rating action of January 2002, an increased rating of 50 
percent was assigned for chronic eye problems, effective 
November 8, 2001.  The rating for bronchitis was confirmed 
and continued.

In March 2002, VA received the veteran's completed VA Form 
21-8940 (Veteran's Application for Increased Compensation 
Based on Unemployability).  The veteran reported that his 
service-connected disabilities prevent him from securing or 
following any substantially gainful occupation.  He noted 
that he had been under a doctor's care and/or hospitalized 
within the past 12 months.  He had been treated from February 
2001 to February 2002.  He reported that June 1976 was the 
date that his disability affected his full time employment 
and the date when he last worked full time and became too 
disabled to work.  In the year he earned the most, he worked 
as a self-employed farmer.  As a farmer, he worked varied 
hours per week for his lifetime except for his period of 
service.  He lost 10 months from work due to his illness.  He 
indicated that he did not leave his last job because of his 
disability and that he did not expect to receive disability 
retirement benefits or workers compensation benefits.  He has 
not tried to obtain employment since he became too disabled 
to work.  The veteran reported that he completed three years 
of high school and that he did not receive any other 
education and training before and after he became disabled to 
work.  The veteran remarked that he elected to receive Social 
Security retirement at age 62 when he stopped farming.  He 
specifically noted that his service-connected eye and 
respiratory disorders were "major factors" in his decision 
to retire early and stop farming. 

A VA general medical examination was conducted in June 2002.  
The examiner reported findings related to various medical 
conditions, and noted a diagnosis of chronic bronchitis.  It 
was noted that the veteran underwent a radical prostatectomy 
for prostate cancer in 1970; he had been diagnosed with 
dementia in 1997 and had lost his memory, had diabetes 
mellitus, was almost entirely wheelchair bound, and lived in 
a nursing home due to his dementia.  It was noted that he did 
not have any symptoms of malaria, fever or cough.  A history 
of his disabilities had to be obtained from his wife and 
daughter due to his memory impairment.

In a July 2002 statement, the veteran reported that he no 
longer owned the farm and that the business was no longer in 
operation. 


Legal Analysis

Generally, under 38 C.F.R. § 3.340(a)(1), total disability 
will be considered to exist when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation.  Total disability may or may not be 
permanent.  The objective criteria are set forth in 38 C.F.R. 
§ 3.340(a)(2), and provide for a total disability rating for 
any single disability or combination of disabilities 
prescribed a 100 percent evaluation in the Schedule for 
Rating Disabilities; or where the requirements of 38 C.F.R. § 
4.16(a) are met.

Pursuant to 38 C.F.R. § 4.16(a), a total rating is 
appropriate where a veteran has a single disability rated 60 
percent or more, or if there are two or more disabilities 
with at least one rated 40 percent and there is sufficient 
additional disability to bring the combined rating to 70 
percent or more and the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service 
connected disabilities.  For the purpose of one 60 percent 
disability, or one 40 percent disability in combination, 
certain disabilities will be considered one disability: (1) 
disabilities of one or both upper extremities, or of one or 
both lower extremities, including the bilateral factor, if 
applicable; (2) disabilities resulting from common etiology 
or a single accident; (3) disabilities affecting a single 
body system, e.g. orthopedic, digestive, respiratory, 
cardiovascular-renal, neuropsychiatric; (4) multiple injuries 
incurred in action; or (5) multiple disabilities incurred as 
a prisoner of war.

Here, the veteran's eye disability is rated as 50 percent 
disabling, the chronic bronchitis is rated as 30 percent 
disabling, and a scar and malaria are rated as 
noncompensable.  The combined rating for these disabilities 
is 70 percent.  See 38 C.F.R. § 4.25 (2001).  Given the 
rating assigned for the veteran's eye and bronchitis, both 
secondary to mustard gas exposure, the requirement of a 
single disability rated as 60 percent or more under 38 C.F.R. 
§ 4.16(a) have been met.  Now, it must be determined whether 
his service-connected disabilities would preclude the average 
person from substantially gainful employment and, thereafter, 
if not the average person, whether they preclude the veteran 
individually.

In this case, the Board finds that the veteran's service-
connected disabilities would not preclude the average person 
from substantially gainful employment.  When considering that 
the veteran was suffering from his service-connected 
disabilities during his period of self-employment as a 
farmer, it is reasonable to find that the service-connected 
disabilities alone would not have precluded the average 
person from employment.  Nor, in this case did they preclude 
the veteran from employment as a farmer.

The veteran reported that his service-connected disabilities 
were "major factors" in his decision to retire at age 62 
and apply for Social Security benefits.  However, of even 
greater consequence are his non service-connected disorders 
of dementia, prostate cancer, and insulin-dependent diabetes 
mellitus.  While it can reasonably be concluded that the 
veteran is precluded from employment, his nonservice-
connected disorders play a major role in this situation.  His 
dementia, alone, precludes employment, as it affects his 
memory.  Therefore, the evidence of record demonstrates that 
the veteran's service-connected disabilities do not, alone, 
render it impossible for him to obtain or retain 
substantially gainful employment.  Accordingly, a total 
rating based on individual unemployability due to service-
connected disabilities is not warranted.  



ORDER

A total rating based on individual unemployability due to 
service-connected disabilities is denied. 



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

